Citation Nr: 1722401	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  09-46 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for arteriosclerotic vascular disease of the left lower extremity.

2.  Entitlement to a compensable rating for erectile dysfunction.	

3.  Entitlement to a rating in excess of 20 percent for prostate cancer.

4.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

5.  Entitlement to total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION


The Veteran served on active duty in the United States Air Force from April 1959 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the May 2008 rating decision, the RO, among other things, granted service connection for erectile dysfunction and assigned an initial noncompensable (zero percent) evaluation.  The RO also continued the Veteran's noncompensable rating assigned for his arteriosclerotic vascular disease.  The Veteran disagreed with these evaluations, asserting entitlement to compensable ratings.

In the May 2012 rating decision, the RO, among other things, granted a rating of 30 percent, but no higher, for the Veteran's coronary artery disease, effective from September 13, 2010; denied a rating in excess of 30 percent for the Veteran's posttraumatic stress disorder (PTSD); denied a rating in excess of 20 percent for the Veteran's diabetes mellitus; denied a rating in excess of 20 percent for the Veteran's prostate cancer; and denied a rating in excess of 10 percent for the Veteran's low back disability.  The letter notifying the Veteran of the RO's decision also informed the Veteran that his claim for a TDIU had been denied.  The Veteran filed a notice of disagreement that same month wherein he disagreed with the RO's denial of a TDIU and its denial of higher ratings for coronary artery disease, prostate cancer, and diabetes mellitus.  In May 2014, the RO issued a statement of case (SOC) addressing entitlement to higher ratings for diabetes mellitus and prostate cancer, and well as entitlement to TDIU.  The Veteran thereafter timely perfected an appeal of those issues to the Board.

The Board notes that although the May 2014 SOC did not address entitlement to a rating in excess of 30 percent for coronary artery disease, in July 2015, the RO issued another SOC that addressed, among other things, entitlement to ratings in excess of 30 percent for coronary artery disease.  The Veteran did not then file a VA Form 9 (Appeal to the Board of Veterans' Appeals) or any other correspondence that can be considered a substantive appeal.  Accordingly, the Board finds that the Veteran did not perfect an appeal as to the issue of entitlement to a rating in excess of 30 percent for coronary artery disease and thus, that matter is not presently before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The decision below addresses the Veteran's claim for entitlement to a TDIU.  The remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran's service-connected PTSD, coronary artery disease, diabetes mellitus, low back disability, and right shoulder disability are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for a schedular award of TDIU are met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).  The regulation further provides, in pertinent part, that "[f]or the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (2) disabilities resulting from common etiology . . . ."  Id.

By way of background, the Board notes that the Veteran has reported that he last worked June 2006.  At the time that he stopped working, he was in receipt of a combined disability evaluation of 60 percent.  The Veteran was then awarded a 100 percent disability rating for prostate cancer, effective from February 20, 2007, which rating remained in effect until February 1, 2010.  (The Veteran was also receiving special monthly compensation (SMC) at the "S" rate during this time.)  A combined rating of 80 percent was then in effect from February 1, 2010, to September 13, 2010, and since September 13, 2010, the Veteran has been in receipt of a combined rating of 90 percent.  In addition to prostate cancer, service connection has been established for PTSD, coronary artery disease, diabetes mellitus, bilateral hearing loss, lumbosacral strain/degenerative joint disease, duodenal ulcer and hiatal hernia with gastroesophageal reflux disease and hepatitis, tinnitus, peripheral neuropathy of the right and left lower extremities, a right shoulder disability, a left wrist fracture, sinusitis, granuloma of the left lung with scarring, arteriosclerotic vascular disease of the left and right lower extremities, hemorrhoids, shell fragment wounds and scar on the right cheek and chin, headaches, and erectile dysfunction.  

Prior to October 28, 2013, the date upon which the Veteran's PTSD rating was increased to 50 percent, the Veteran had no single disability evaluated as 40 percent disabling.  Notably, however, the Veteran's coronary artery disease, prostate cancer, and diabetes mellitus are considered to have resulted from the Veteran's presumed exposure to Agent Orange.  These disabilities are therefore to be considered one disability for purposes of determining whether the threshold rating requirements for an award of a TDIU have been met.  38 C.F.R. § 4.16(a).  Aside from when evaluated as 100 percent disabling prior to February 1, 2010, the Veteran's prostate cancer has been evaluated as 20 percent disabling and his coronary artery disease as 10 percent disabling prior to September 13, 2010, and as 30 percent disabling since that time.  (The Board notes that the Veteran also had various periods of time in which he was receiving a 100 percent evaluation for his coronary artery disease under the provision of 38 C.F.R. § 4.30.)  The Veteran's diabetes mellitus has also been evaluated as 20 percent disabling.  Using the combined ratings table, the resulting combined rating for coronary artery disease, prostate cancer, and diabetes mellitus is 42 or 50 percent.  See 38 C.F.R. § 4.25.  Accordingly, the Board finds that the threshold rating requirements for an award of TDIU have been met in accordance with 38 C.F.R. § 4.16(a).  

The Board also finds that, when reasonable doubt is resolved in favor of the Veteran, it is as likely as not that the Veteran's service-connected disabilities have rendered him unemployable.  Regarding evidence of unemployability, the Veteran was afforded an VA examination in February 2008.  The examiner reviewed the Veteran's various service-connected disabilities, and included an assessment of the functional impact of those disabilities.  The examiner then stated that, after reviewing the Veteran's history, to include his coronary artery disease, prostate cancer, severe gastroesophageal reflux disease, and limited range of motion of the lumbar spine, it was his opinion that the Veteran was unemployable at that time.  The Veteran was also afforded a VA PTSD examination the following month.  Upon review of the record and examination of the Veteran, the VA clinician opined that the likelihood of the Veteran obtaining and maintaining gainful employment was very limited due to his multiple medical problems.  

In September 2009, the Veteran submitted a statement from J.S., a Lieutenant Colonel in the Air Force Medical Corps, who provided his assessment that Veteran was unable to perform any significant gainful employment.  J.S. noted that as a result of his PTSD, the Veteran suffers from irritability and outbursts of anger when frustrated that makes it difficult at time to effectively manage the interpersonal relationships required of most employment opportunities.  J.S. also indicated that the fluctuations in blood sugar due to the Veteran's diabetes mellitus can cause dizziness, which renders the Veteran unable to climb ladders or work at heights above floor level and makes if potentially dangerous for his to operate heavy equipment.  It was also noted that due to the Veteran's low back pain resulting from his lumbosacral spine disability, he was unable to sit, stand, or walk for more than 20 minutes, and that his right shoulder disability caused difficulty reaching overhead or lifting more than 10 pounds.  

In August 2010, the Veteran underwent additional VA examinations.  A clinical psychologist opined that based on the Veteran's current level of functioning "he appears capable of sedentary employment with limited stress/responsibility and limited interaction with staff and/or customers if applicable."  The opinion was based solely on the Veteran's mental health functioning.  Regarding the Veteran's non-psychiatric disabilities, a VA examiner found that no single disability rendered the Veteran unemployable.  Notably, the examiner did not consider the combined effect of all service-connected disabilities on the veteran's ability to function in an occupational setting.

In November 2010, the Veteran submitted a statement from J.K.,M.D., an Air Force Major with the Medical Corps, who noted that the Veteran had recently become a patient and who opined that due to the combination of the Veteran's service-connected medical issues, the Veteran would be unable to safely perform any job that qualifies are gainful employment.  J.K. indicated many of the same limitations as did J.S. in his September 2009 statement.

Upon review of the record, the Board finds no reason to discount the probative value of the favorable opinions rendered by the VA examiners and Air Force clinicians regarding the Veteran's unemployability.  Indeed, the Board finds that the significant functional effects from the combination of the Veteran's psychiatric and physical disorders are consistent with the favorable opinions of record.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Overall, the Board finds that the Veteran's disability picture, especially with regard to the occupational impact of his service-connected PTSD, diabetes mellitus, coronary artery disease, and low back and should disabilities, suggests that the Veteran would not be able to engage in substantially gainful employment consistent with his education and occupational experiences.  Accordingly, the Board finds that the Veteran's service-connected disabilities are, in combination, as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  Entitlement to a TDIU is therefore warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).

The Board has considered whether the issue of entitlement to SMC has been raised within the context of this appeal, but finds that it has not.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (noting VA's policy to consider SMC where applicable).  For purposes of 38 U.S.C.A. § 1114(s), SMC is paid where a "veteran has a service-connected disability rated as total, and [] has additional service-connected disability or disabilities independently ratable at 60 percent or more."  Although an award of a TDIU can satisfy the total rating requirement when TDIU is awarded based on a single service-connected disability, the requirement is not satisfied when, as here, an award of a TDIU is due to the combination of multiple service-connected disabilities.  Further, as noted above, the Veteran was in receipt of SMC at the "S" rate prior to February 1, 2010.


ORDER

Entitlement to TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Regarding the Veteran's claims for higher ratings for arteriosclerotic vascular disease of the left lower extremity, erectile dysfunction, prostate cancer, and diabetes mellitus, the Board finds that the current evidence of record is not sufficient for the Board to properly evaluate the severity of the Veteran's disabilities during the relevant time period.  Notably, it does not appear that the Veteran has been provided with a VA examination to evaluate his diabetes or prostate cancer residuals since February 2012, or with an arteries and veins examination since October 2012.  Although the Veteran has been provided with several recent heart examinations, the reports of those examinations do not contain information relevant to determining the appropriate rating for the Veteran's arteriosclerotic vascular disease under the assigned diagnostic code.  During his January 2017 hearing, the Veteran testified as to a worsening of his conditions since last examined.  He also reported symptomatology not reflected on the reports of the previous examinations.  

In light of the Veteran's report that his service-connected disabilities have increased in severity since his last VA examinations, the Board finds that a remand of the Veteran's claims for higher ratings is necessary for the Veteran to be scheduled for further VA examinations to determine the current severity of his arteriosclerotic vascular disease of the left lower extremity, erectile dysfunction, prostate cancer, and diabetes mellitus.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED to the AOJ for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may possess additional evidence relevant to the Veteran's claims for increased evaluations of his service-connected arteriosclerotic vascular disease of the left lower extremity, erectile dysfunction, prostate cancer, and diabetes mellitus.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

The AOJ should also ensure that all relevant VA treatment records dated since July 2013 are associated with the record.  (The Board notes that the January 2015 SSOC indicates treatment records dated through January 2015 were considered.  The Board's review of the record, however, discloses VA treatment records dated only through July 2013, with the exception of later-dated VA examination reports.)

2.  After the development requested in paragraph one above has been completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected diabetes mellitus, type II.  The claims folder must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner should comment on all pertinent symptoms found on examination to be associated with the Veteran's diabetes mellitus.  In particular, the examiner should indicate whether the Veteran's diabetes requires regulation of activities.  In discussing the regulation of activities, the examiner should state whether the Veteran's occupational and recreational activities must be restricted due to his diabetes.  

In addition, the examiner should indicate whether there have been any episodes of ketoacidosis or hypoglycemic reactions in the past year.  If so, the examiner should note the number of any such episodes per year that required hospitalization and the number of any such episodes per month that required visits to a diabetic care provider.

Lastly, the examiner should assess the severity of the Veteran's related erectile dysfunction, to include a determination of whether the Veteran has deformity of the penis.

3.  After the development requested in paragraph one above has been completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected residuals of prostate cancer.  The claims folder must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.


Specifically, the examiner should determine whether the Veteran's prostate cancer residuals include urinary frequency and voiding dysfunction (i.e., urine leakage).  The examiner should specifically note whether the Veteran has incontinence/leakage which requires the wearing of absorbent material, and if so, the examiner should report the number of times per day such materials must be changed.  The examiner also should specifically note urinary frequency in terms of the daytime voiding interval, and number of awakenings at night to void. 

4.  After the development requested in paragraph one above has been completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected arteriosclerotic vascular disease.  The claims folder must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

Specifically, the examiner is asked to provide specific findings as to manifestations of the Veteran's arteriosclerotic vascular disease, which should include findings necessary to evaluate the severity of the Veteran's disability in light of the diagnostic criteria set forth in 38 C.F.R. § 4.104, Diagnostic Code 7114.  Such criteria requires findings related to claudication on walking, trophic changes, diminished peripheral pulses, decreased ankle/brachial index (the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure), ischemic limb pain, ischemic ulcers, and persistent coldness of the extremity.  

5.  The AOJ should also undertake any other development it determines to be warranted.  Then, the AOJ should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


